UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

STEVEN LOUIS MASSEY, JR.,                      )
                                               )
               Petitioner,                     )
                                               )
       v.                                      )       Civil Action No. 1:22-cv-01833 (UNA)
                                               )
                                               )
BOBBY LUMPKIN,                                 )
                                               )
                Respondent.                    )

                                  MEMORANDUM OPINION

       This matter is before the court on its initial review of petitioner’s pro se petition for writ of

habeas corpus, ECF No. 1, and application for leave to proceed in forma pauperis (“IFP”), ECF

No. 2. Petitioner is currently in the custody of the Texas Department of Criminal Justice, and as

alleged in the petition, he was convicted and sentenced in the 221st District Court, located in

Montgomery County, Texas.

       Petitioner’s claims are two-fold. First, he seeks his immediate release pursuant to 28

U.S.C. § 2241(c), claiming that the execution of his sentence is unlawful and that he has been

unlawfully detained and suffered mistreatment. However, “[a] district court may not entertain a

habeas petition involving present physical custody unless the respondent custodian is within its

territorial jurisdiction.” Stokes v. U.S. Parole Comm’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004); see

also Day v. Trump, 860 F.3d 686, 691 (D.C. Cir. 2017) (affirming dismissal where the District of

Columbia was not “the district of residence of [petitioner’s] immediate custodian for purposes of

§ 2241 habeas relief”). Therefore, this District lacks jurisdiction over his claims.

       Second, petitioner challenges the constitutionality of his state conviction and sentence. He

argues that he is actually innocent, that the indictment was inadequate, that his counsel was

ineffective, and that he has discovered new evidence. He also alleges that law enforcement and
                                                   1
attorneys have been involved in a wide-spread conspiracy against him, ultimately resulting in his

current incarceration.

        It appears that petitioner raised many of the same claims in a previous § 2254 petition. See

Petition at 3–4; Massey v. Lumpkin, Civ. No. 4:19-cv-3882 (S.D. TX). Claims previously

presented in § 2254 petitions “shall be dismissed.” 28 U.S.C. § 2244(b)(1). To the extent

petitioner raises new claims permitted under § 2244(b)(2), petitioner had to move in the

appropriate court of appeals for an order authorizing this Court to consider the application. 28

U.S.C. § 2244(b)(3).

        Furthermore, federal court review of state convictions is available under 28 U.S.C. § 2254

only after the exhaustion of available state remedies. 28 U.S.C. § 2254(b)(1). Thereafter, “an

application for a writ of habeas corpus [ ] made by a person in custody under the judgment and

sentence of a State court . . . may be filed in the district court for the district wherein such person

is in custody or in the district court for the district within which the State court was held which

convicted and sentenced [petitioner] and each of such district courts shall have concurrent

jurisdiction to entertain the application.” 28 U.S.C. § 2241(d). Petitioner was convicted and

sentenced in Texas, but he has not alleged or otherwise demonstrated that he exhausted his state

court remedies for his actual innocence claim or any other claims not raised in his prior § 2254

petition.

        For these reasons, petitioner’s IFP application is granted, and this matter is dismissed

without prejudice. A separate order accompanies this memorandum opinion.



Date: July 30, 2022
                                                          __________________________
                                                              CARL J. NICHOLS
                                                            United States District Judge

                                                  2